Citation Nr: 1801752	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-43 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, for accrued benefits purposes.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right wrist and hand, for accrued benefits purposes.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of a right arm injury, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to February 2002 in the United States Army.  He died in October 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2015, the appellant testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains additional documents associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).



FINDINGS OF FACT

1. The lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine of less than 30 degrees or a combined range of motion of the thoracolumbar spine of less than 120 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or evidence of incapacitating episodes.

2.  The right wrist and hand disability did not involve arthritis in two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  There was no ankylosis of the right wrist.  

3.  Residuals of the right arm disability did not include ankylosis of the elbow, limitation of flexion of the forearm to 45 degrees, limitation of extension of the forearm to 110 degrees, a flail joint at the elbow, or nonunion of the radius and ulna.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine for accrued benefits purposes are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003 (2017).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right wrist and hand, for accrued benefits purposes are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5215 (2017).

3.  The criteria for a rating in excess of 30 percent for residuals of a right arm injury, for accrued benefits purposes are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5213 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the appellant's claims and decided entitlement based on the evidence.  Neither the appellant nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

An accrued benefits claim arises after a Veteran has died.  Although a Veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions.  Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  An individual entitled to accrued benefits may be paid periodic monetary benefits to which a Veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has made it clear that, in order to support a claim for accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

As a threshold matter, there is no dispute that the procedural requirements for the appellant's claim for accrued benefits are met.  The Board has considered that effective October 6, 2014, VA promulgated new regulations governing the rules and procedures for substitution upon death.  See 38 C.F.R. § 3.1010.  These new regulations provided that, "[i]n lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation [DIC] . . . is deemed to include a request to substitute if a claim . . . or an appeal of a decision with respect to such a claim, was pending before the [AOJ] or the [Board] when the claimant died."  Here, the appellant's DIC claim was received prior to October 6, 2014 (when 38 C.F.R. § 3.1010  became effective and DIC claims were deemed to include a request to substitute), and she did not file a request to substitute within one year of the Veteran's death.  To the extent she has not been recognized as a substitute in the pending appeal, the Board finds she has not been prejudiced.  The Board has carefully reviewed the record, and there is no outstanding development to be conducted.  As such, the same result is reached whether the matter is viewed as an appeal for accrued benefits or based on substitution.  Additionally, the appellant has received notice of her appellate rights as if she were a substituted claimant, including that she may submit additional evidence to substantiate her claims.  See Virtual VA Entry December 9, 2011.  The actions by the VLJ at the August 2015 hearing further satisfied the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  For all of these reasons, the Board finds no prejudice to the appellant with regard to the procedural development of the case.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as described below, staged ratings are not warranted for the disabilities on appeal.

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The September 2010 VA examination report discussed below is adequate for adjudication.  The examiner examined the Veteran, considered his history and pertinent records, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the appellant and the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated, do not support higher ratings than those assigned by the RO. 

Finally, the Board considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  However, the appellant and Veteran did not report, and the VA examiner did not find, that he was unable to secure or follow a substantially gainful employment due to his lumbar spine, right wrist/hand, or right arm disabilities.  As such, Rice is inapplicable.

      Lumbar Spine Disability

In a September 2002 unappealed rating decision, the Veteran was awarded service connection for his spine disability and assigned a 10 percent rating.  This rating was continued in the January 2014 rating decision on appeal.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.
  
Additionally, under the Formula for intervertebral disc syndrome (IVDS) based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks, and a 60 percent rating is warranted if the total duration is at least six weeks.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2017).

On VA examination in September 2010, the Veteran reported non-radiating back pain.  He could walk for a mile on level ground.  He reported 2-3 episodes of incapacitating back pain over the last year.  He reported he was laid off in January 2010, but his back problems did not limit his work activities significantly.  He reported problems with prolonged sitting, and flare-ups.  He did not require a brace or device.

On examination, flexion was to 90 degrees, extension was to 30 degrees, and bilateral lateral flexion and rotation were to 30 degrees.  His range of motion was not additionally limited on repetitive use.  The back was not significantly tender.  Motor strength and sensory function appeared normal.  His gait was normal for age and body habitus.  The examiner discussed an April 2009 magnetic resonance imaging report (MRI) from Palmetto Richland Memorial Hospital showing developmental canal stenosis with degenerative disc disease.  The examiner diagnosed lumbar spondylosis and lumbar degenerative disc disease with no evidence of lumbar radiculopathy.

The Veteran's treatment records dated from within the appeal period were also reviewed but do not contain findings sufficient for rating the spine disability under the applicable criteria.

At the August 2015 hearing, the appellant testified that it was hard for the Veteran to lift or carry their young daughter due to his back pain.  He had difficulty changing a tire or putting air in the tires.  His back pain required over the counter pain medication, and massages.

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.  The evidence establishes functional  forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine of greater than 120 degrees. Additionally, the evidence did not show muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra, given the Veteran's reports of pain.  However, there was no objective evidence of pain or additional limitation of motion on repetition on VA examination.  Any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there is no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected lumbar spine disability.

As for incapacitating episodes, the Veteran reported 2 to 3 incapacitating episodes of back pain, however, there is no record of prescribed bed rest by a physician due to the service-connected lumbar spine disability.  Moreover, the duration of these episodes was not described.  As such, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate.   Copeland v. McDonald, 27 Vet. App. 333 (2015), (holding that when a condition is specifically listed in the schedule, it may not be rated by analogy.)  Further, as no neurological abnormality has been identified as associated with the disability, a separate rating in this regard is not warranted.

The Board also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Initially, the spine has no opposite joint.  As for weight-bearing, all tests of spinal motion are done while in a weight-bearing status inasmuch as the only means of testing nonweight-bearing is if the examined is either supine or prone, in which case testing of range of motion in all planes is simply not possible.  As for active and passive motion, the examination report shows that pain in active motion was considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher, separate, or staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

      Right Wrist and Hand Disability

In the September 2002 unappealed rating decision, the Veteran was awarded service connection for his right wrist and disability and assigned a 10 percent rating.  This rating was continued in the January 2014 rating decision on appeal.

The Veteran's right wrist disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215.  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.

Diagnostic Code 5010 is the code for traumatic arthritis, which rates under DC 5003, the code for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is assigned with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  These 10 and 20 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.

Diagnostic Codes 5214 and 5215 pertain to the wrist.  DC 5214 requires evidence of ankylosis of the wrist.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

DC 5215 provides a maximum rating of 10 percent where palmar flexion is limited in line with the forearm or dorsiflexion is less than 15 degrees.

The normal range of motion for the wrist is 70 degrees of dorsiflexion (extension) and 80 degrees of palmar flexion.  Normal ulnar deviation is 45 degrees, and normal radiation deviation is 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

On VA examination in September 2010, the Veteran described the in-service motor vehicle accident in which he seriously injured his right arm, hand, and wrist.  He reported pain on most days.  He denied post-service surgery.  He stated that his right hand and wrist problems did not limit him at work significantly.  He had flare-ups which involved increased pain at the wrist and right elbow.  He had difficulty lifting heavy objects, including his children.  He did not require a brace or device.

On examination, there was extensive scarring on the right arm.  There was a mild amount of bony swelling at the right wrist.  Motion was pain-free, with extension to 40 degrees, flexion to 60 degrees, and ulnar and radial deviation to 10 degrees.  The wrist was nontender over the distal radius and distal ulna.  An x-ray showed surgical clips on the volar aspect of the wrist and over the distal fibula.   Right elbow x-rays showed the presence of a plate and olecranon spurring, along with calcification adjacent to the radial head.  An x-ray of the right hand showed degenerative changes at the PIP joint of the fifth finger.  X-rays of the right forearm showed the presence of an old radial fracture, plate, and surgical screws.  The Veteran was diagnosed with a prior open fracture and surgical treatment.  The examiner recommended further examination of the bones, scar, hand, elbow, and nerves.    

The Veteran's treatment records dated from within the appeal period were reviewed but do not contain findings sufficient for rating the right hand and wrist disability under the applicable criteria.

At the August 2015 hearing, the appellant testified the Veteran had difficulty turning his hands and wrists, and had numbness in his fingers.  After writing, the Veteran would have to stretch his hands extensively.  He was unable to join the police force because he could not shoot a certain distance or hold a gun at a certain angle.

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's right wrist and hand disability.  A higher rating is not warranted under DC 5003 as the record does not show x-ray evidence of arthritis of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Incapacitating exacerbations are not documented in the record.  X-rays of both the right hand and right wrist conducted on VA examination in September 2010 showed degenerative changes only at the PIP joint of the fifth finger.

A higher rating is also not warranted under the diagnostic codes pertaining to the wrist.  Diagnostic Code 5214 is not applicable as there is no indication of ankylosis given the range of motion displayed on VA examination in September 2010.  As 10 percent is the maximum rating available under DC 5215, a higher rating is not possible under this code.

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra given the Veteran's contentions of right wrist pain.  However, on VA examinations there was no pain on motion.  Any functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there is no demonstration, by lay or medical evidence, of additional functional impairment comparable to ankylosis of the right wrist.

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016).  However, given that the Veteran was in receipt of the maximum rating based on limitation of motion of the wrist and a higher rating required ankylosis, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

Finally, the Board recognizes that the right hand and wrist disability involves scars.  However, in a December 2014 rating decision the RO awarded service connection for the scars, the appellant did not appeal either the rating or the effective date assigned for the disability.  As the scar disability is not on appeal, it cannot be adjudicated here.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher or separate rating for the right hand and wrist disability under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

      Residuals of Right Arm Injury

In the September 2002 unappealed rating decision, the Veteran was awarded service connection for the residuals of his right arm injury and assigned a 30 percent rating.  This rating was continued in the January 2014 rating decision on appeal.

The Veteran's right arm disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5213.  As the September 2010 VA examiner indicated the Veteran was right-hand dominant, the criteria for the "minor" extremity will be discussed below.

As noted, DC 5010 allows a maximum rating of 20 percent.  Diagnostic Code 5213, pertaining to impairment of supination and pronation, allows a maximum rating of 30 percent for the minor extremity.

The diagnostic codes pertaining to the elbow and forearm also provide ratings based on ankylosis of the elbow, limitation of flexion of the forearm, limitation of extension of the forearm, flail joint and fracture of the elbow, nonunion of the radius and ulna, impairment of the ulna, and impairment of the radius. 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5212.

In all of the forearm and wrist injuries, multiple impaired finger movements due to tendon tie-up, or muscle or nerve injuries, are to be separately rated and combined not to exceed the rating for loss of use of the hand.  See Note at id.

The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is from 0 to 80 degrees, and normal supination of the forearm is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

The assignment of separate ratings for limitation of flexion and limitation of pronation and supination is possible, and does not violate the rule against pyramiding.  Cf.  VAOPGCREC 9-2004; VBA Manual, III.iv.4.A.1.a (advising that the principle set forth in VAOPCGREC 9-2004 applies to evaluating loss of motion of the elbow and forearm under DCs 5206, 5207, and 5213).

The evidence pertinent to the right arm injury residuals is described in the section above, pertaining to the right hand and wrist disability.  While the examiner recommended further testing, this could not be accomplished due to the Veteran's passing in October 2010.

Based on the above evidence, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's right arm disability.  Diagnostic Codes 5010 and 5213 do not provide ratings higher than 30 percent.  The Board has considered all other diagnostic codes pertaining to the elbow and forearm but none apply.  The record does not indicate ankylosis of the elbow or limitation of flexion or extension of the elbow sufficient to warrant a rating under DCs 5205-5207.  Diagnostic Code 5209 does not apply as the record does not indicate a flail joint.  Diagnostic Code 5210 does not apply as the record does not indicate a nonunion of the radius and ulna.  As the record does not indicate impaired finger movements, separate ratings in this regard are not warranted.  See Note.  

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra given the Veteran's contentions of right arm pain.  
Any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there is no demonstration, by lay or medical evidence, of additional functional impairment comparable to any higher evaluation due to the service-connected right arm disability.

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016).  To the extent that the examination report does not contain specific and separate findings in weight bearing and non-weight bearing status, and to the extent the arm can be considered a weight-bearing joint, pain in weight-bearing was addressed by examiner as he documented findings concerning the Veteran's ability to hold/carry/lift objects.  The record does not indicate that pain in weight-bearing status caused additional loss of motion, and since pain while bearing weight is presumably more severe than while not bearing weight, the same may be said for non-weight bearing status.  The examination report indicates that the Veteran moved his right extremity on his own free will, indicating that pain in active motion was considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his arm himself to a particular degree, the arm would be capable of the same movement by the examiner.  The Board thus finds that the VA examination report contains sufficient findings under Correia.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher or separate rating for the right arm disability under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine for the purposes of accrued benefits, is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the right wrist and hand for the purposes of accrued benefits, is denied.

A disability rating in excess of 30 percent for residuals of a right arm injury for the purposes of accrued benefits, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


